                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD P. FAUST,                                      :       No. 3:17cv1236
             Plaintiff                                :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :       (Magistrate Judge Saporito)
NANCY A. BERRYHILL,                                   :
Acting Commissioner of Social                         :
Security,                                             :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is Magistrate Judge Joseph F. Saporito’s

report and recommendation (hereinafter “R&R”) which proposes affirming the

decision of the Commissioner of Social Security denying plaintiff’s claim for

supplemental security income (“SSI”) benefits under Title XVI of the Social

Security Act. (Doc. 13). Plaintiff’s action is brought under Section 1383(c)(3) of

the Social Security Act and 42 U.S.C. § 405(g). The matter is fully briefed and

ripe for disposition.

Background

       Plaintiff Donald P. Faust began his quest for benefits under Title XVI of the

Social Security Act on May 9, 2014, when he filed an application for disability due

to mental issues. (Doc. 13, R&R at 2). Plaintiff alleges that his disability began
June 30, 2009. (Id.) At that time, the plaintiff was forty-one years old. (Id.) After

the Social Security Administration (hereinafter “SSA”) denied plaintiff’s

application on August 8, 2014, plaintiff, through his counsel, Patricia A. Shoap,

requested a hearing before an Administrative Law Judge (hereinafter “ALJ”). (Id.)

      At the hearing on May 12, 2016, ALJ Richard E. Guida learned that the

plaintiff, who was now forty-eight years old, resided with his godfather in

Chambersburg, Pennsylvania. (Id. at 4). The plaintiff had been incarcerated for

twenty-seven years prior to residing with his godfather. (Id.) The plaintiff stated

at the hearing, among other things, that being around people or crowds makes

him feel like he cannot breathe. He gets afraid and feels the need to go home.

(Id.) He often gets angry and wants to fight other people. (Id.)

      The ALJ ultimately found that plaintiff was not disabled under the Social

Security Act. (Id. at 3). Plaintiff sought further review of his claims by the SSA

Appeals Council, but his request was denied on May 23, 2017. (Id.) Thus, the

ALJ’s decision is the final decision of the Commissioner.

      Plaintiff initiated the instant action on July 13, 2017, asking us to reverse

the decision of the ALJ and award benefits, or remand for a new hearing. (Doc.

1). Plaintiff seeks this reversal on the grounds that the ALJ’s decision to deny his




                                          2
claim for benefits was not supported by substantial evidence and contains errors

of law.

      Magistrate Judge Saporito reviewed the record in this case and

recommends that the final decision of the Commissioner of Social Security

denying plaintiff’s benefits be affirmed. (Doc. 13). The plaintiff filed objections to

the magistrate judge’s R&R. (Doc. 16). On October 31, 2018, the Commissioner

filed a response, bringing the case to its present posture. (Doc. 18).

Jurisdiction

      The court has federal question jurisdiction over this SSA appeal. See 42

U.S.C. § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under paragraph (1) shall be subject to judicial review as

provided in section 405(g) of this title to the same extent as the Commissioner's

final determinations under section 405 of this title.”); see also 42 U.S.C. § 405(g)

(“Any individual, after any final decision of the Commissioner of Social Security

made after a hearing to which he was a party, irrespective of the amount in

controversy, may obtain a review of such decision by a civil action commenced

within sixty days after the mailing to him of notice of such decision or within such

further time as the Commissioner of Social Security may allow. Such action shall



                                          3
be brought in the district court of the United States for the judicial district in which

the plaintiff resides, or has his principal place of business....”).

Legal Standard

      In disposing of objections to a magistrate judge’s R&R, the district court

must make a de novo determination of those portions of the report against which

objections are made. 28 U.S.C. S 636(b)(1)(c); see also Sullivan v. Cuyler, 723

F.2d 1077, 1085 (3d Cir. 1983). The court may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.

Henderson v. Carlson, 812 F.2d 874, 877 (3d Cir. 1987). The district court judge

may also receive further evidence or recommit the matter to the magistrate judge

with instructions. Id.

      In reviewing a Social Security appeal, the court must determine whether

“substantial evidence” supports the ALJ's decision. See 42 U.S.C. § 405(g);

Hagans v. Comm'r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012); Plummer v.

Apfel, 186 F.3d 422, 427 (3d Cir. 1999). “[S]ubstantial evidence has been

defined as ‘more than a mere scintilla.’ ” Hagans, 694 F.3d at 292 (quoting

Plummer, 186 F.3d at 427). It means “such relevant evidence as a reasonable




                                           4
mind might accept as adequate to support a conclusion.” Consolo v. Fed. Mar.

Comm'n, 383 U.S. 607, 620 (1966).

      The court should not reverse the Commissioner's findings merely because

evidence may exist to support the opposite conclusion. See 42 U.S.C. § 405(g);

Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005) (stating that courts may

not weigh the evidence or substitute their own conclusions for those of the fact-

finder); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (indicating that

when the ALJ's findings of fact are supported by substantial evidence, courts are

bound by those findings, even if they would have decided the factual inquiry

differently). In an adequately developed factual record, substantial evidence may

be “something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent an

administrative agency's finding from being supported by substantial evidence.”

Consolo, 383 U.S. at 620.

      Substantial evidence exists only “in relationship to all the other evidence in

the record,” Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981), and “must take

into account whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. N.L.R.B., 340 U.S. 474, 488 (1971). “When a conflict in the

evidence exists, the ALJ may choose whom to credit but ‘cannot reject evidence
                                         5
for no reason or for the wrong reason.’ ” Plummer, 186 F.3d at 429 (quoting

Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir. 1993)). The Commissioner

must indicate which evidence was accepted, which evidence was rejected, and

the reasons for rejecting certain evidence. Johnson v. Comm'r of Soc. Sec., 529

F.3d 198, 204 (3d Cir. 2008). Thus, a reviewing court must scrutinize the record

as a whole. Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981).

Discussion

     To receive disability benefits, the plaintiff must demonstrate an “inability to

engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is incapable of

engaging in “substantial gainful activity” when “his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy[.]”

42 U.S.C. § 423(d)(2).

     The ALJ evaluates disability benefits claims with a five-step sequential

analysis. 20 C.F.R. § 404.1520(a)(4). This analysis requires the ALJ to

                                         6
consider, in sequence, whether a claimant (1) is engaging in substantial gainful

activity; (2) has an impairment, or combination of impairments, that is severe; (3)

has an impairment or combination of impairments that meets or equals the

requirements of a “listed impairment”; (4) has the “residual functional capacity” to

return to his or her past work; and (5) if not, whether he or she can perform other

work in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v) and

416.920(a)(4).

      Applying the five-step sequential analysis to the instant case, the ALJ found

at Step 1 that plaintiff has not engaged in substantial gainful activity since May 9,

2014, the application date. (Doc. 8-2, Trans. of Proceed. at 14). At Step 2, he

found that plaintiff had the following severe impairments: bipolar disorder, anxiety

disorders, including a panic disorder, obsessive compulsive disorder, a

personality disorder, post-traumatic stress disorder, and polysubstance abuse.

(Id.) At Step 3, the ALJ found that plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. (Id.)

      The ALJ next determined that plaintiff has the residual functional capacity

(hereinafter “RFC”) to “perform a full range of work at all exertional levels but with

the following nonexertional limitations: he is limited to simple and routine tasks,


                                          7
involving only simple work related decisions and with few, if any, work place

change[s]. He is limited to occasional interaction with supervisors, coworkers,

and the public.” (Id. at 15).

      The ALJ then proceeded to Step 4 of the sequential evaluation where he

found, after reviewing vocational expert testimony, that plaintiff was “unable to

perform any past relevant work.” (Id. at 18). The ALJ identified past relevant

work as a night auditor and front desk clerk. (Id.)

      Finally, at Step 5, the ALJ determined that because plaintiff is a younger

individual at 46 years old when he filed his application, has at least a high school

education, and is able to communicate in English, plaintiff could successfully

adjust to other work. (Id.) Although the ALJ recognized that the plaintiff’s ability

to perform work at all exertional levels is compromised by his nonexertional

limitations, the ALJ ultimately concluded that the plaintiff could work as a janitor,

an agricultural produce washer, and an agricultural produce sorter. (Id. at 19). A

vocational expert testified at the hearing before the ALJ that these jobs exist in

the national economy for an individual with the plaintiff’s age, education, work

experience, and residual functional capacity. (Id.) As such, because the ALJ

concluded that plaintiff is capable of making a successful adjustment to other




                                          8
work, he determined that plaintiff does not qualify as a disabled individual.

Plaintiff then filed the instant appeal.

      As noted above, the Clerk of Court assigned plaintiff’s appeal to Magistrate

Judge Joseph F. Saporito for an R&R. Magistrate Judge Saporito recommends

affirming the decision of the Commissioner of Social Security. (Doc. 13).

Magistrate Judge Saporito determined that the ALJ’s decision to deny plaintiff’s

claims for disability benefits is supported by substantial evidence in the record.

Specifically, the magistrate judge found that: 1) the ALJ did not err by concluding

that the plaintiff did not meet the requirements of Listing 12.04 (affective

disorders) and Listing 12.06 (anxiety related disorders); and 2) the ALJ

appropriately evaluated the opinion evidence of record and afforded the proper

weight to plaintiff’s treating psychiatrists, Peter Moskel, M.D., and Kawish Garg,

M.D., when assessing plaintiff’s residual functional capacity (hereinafter “RFC”).

      The plaintiff objects to Magistrate Judge Saporito’s R&R, asserting that

plaintiff’s mental health condition does meet the Listings for affective or anxiety

disorders and that the ALJ was not reasonable in affording limited weight to the

expert opinions of plaintiff’s treating psychiatrists, Dr. Moskel and Dr. Garg. We

will review these objections in turn.




                                           9
      I. Whether plaintiff’s impairment or combination of impairments meets
      the mental health conditions in Listings 12.04 or 12.06.

      The plaintiff argues that at Step 3 of the analysis, he meets the

requirements of Listing 12.04 (affective disorders) and/or Listing 12.06 (anxiety

related disorders), and that Magistrate Judge Saporito erred in his review of the

Listings.1 Specifically, the plaintiff contends that the magistrate judge considered

the ALJ’s review of medical records and opinion evidence at Step 4. This

evidence, however, was not used by the ALJ as a basis for his decision at Step

3. The plaintiff points to a specific example of Magistrate Judge Saporito stating

that the ALJ attributed limited weight to the opinions of Dr. Moskel and Dr. Garg

in his Listings analysis. According to the plaintiff, however, a review of the ALJ’s

decision confirms that he did not address either Dr. Garg or Dr. Moskel’s

opinions at Step 3 of his report, and only did so at Step 4. The plaintiff further

contends that a review of the ALJ’s decision demonstrates that he inappropriately

performed a cursory evaluation of the evidence as it related to the Listings.

      It appears that the plaintiff is attempting to convince the court that in order

to determine whether substantial evidence supports an ALJ’s finding, we must

look only to the section of the report in which the finding was made. We disagree.

1
  The plaintiff originally argued that the ALJ also erred in concluding that he did
not meet the requirements of Listing 12.08 (personality disorders). Magistrate
Judge Saporito found that the ALJ did not err in this regard. The plaintiff has
raised no objection to this finding, thus we limit our review to Listing 12.04 and
Listing 12.06.
                                           10
The plaintiff has put forth no precedent to support this position. Our own review

of the law, however, has revealed guidance from the Third Circuit Court of

Appeals on this issue. The Court of Appeals instructs that the ALJ’s decision

must be “read as a whole” when assessing whether substantial evidence

supports an ALJ’s finding. Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004).

The ALJ is not required to use any “particular language . . . or format”; rather, the

only requirement is that “there is sufficient development of the record and

explanation of findings to permit meaningful review.” Id. See also Fullen v.

Comm’r of Soc. Sec., 705 F. App’x 121, 124 (3d Cir. 2017). The ALJ’s

evaluation of the evidence must appear in the decision but need not appear

specifically in the Listings discussion. See Cop v. Comm'r of Soc. Sec., 226 F.

App’ x. 203, 208 (3d Cir. 2007).

      We now turn to the issue of whether, when looking at the record as a

whole, substantial evidence supports the ALJ’s determination that the plaintiff did

not meet the Listings for affective or anxiety disorders. The ALJ found that the

plaintiff did not meet Listings 12.04 and 12.06 because he failed to meet the

paragraph B and paragraph C criteria. Paragraph B of Listings 12.04 and 12.06

requires evidence of at least two of the following: (1) marked restriction of

activities of daily living; (2) marked difficulties of maintaining social functioning;

(3) marked difficulties in maintaining concentration, persistence, or pace; or (4)

                                           11
repeated episode of decompensation, each of extended duration. Paragraph C

of Listings 12.04 and 12.06 requires that the claimant’s mental disorder be listed

as “serious and persistent.” We agree with the plaintiff that substantial evidence

does not support this finding.

      The ALJ analyzed the above-mentioned factors and concluded that the

plaintiff had no more than mild restrictions with regard to his daily activities. He

noted that the plaintiff does things around his home, takes care of his dog, and

mows the grass. (Doc. 8-2, Trans. of Proceed. at 14). The plaintiff denied

experiencing problems caring for his personal needs and can prepare simple

meals such as frozen dinners for himself. (Id.) The ALJ assigned “great weight”

to the state agency psychologist who assessed the plaintiff’s functioning and

found only mild restrictions in activities of daily living. (Id. at 17).

      In terms of social function, the ALJ found that the plaintiff had no more than

moderate difficulties. (Id. at 15). The ALJ noted, rather summarily, that because

the plaintiff reported anger issues, he clearly suffers from some limitation in this

area. (Id.) The ALJ once again gave great weight to the state agency

psychologist who opined that the plaintiff’s social limitations were only moderate.

(Id. at 17).

      A review of the record, however, shows that the plaintiff’s own treating

psychiatrist, Dr. Garg, opined that the plaintiff has an extreme level of difficulty in

                                            12
maintaining social functioning. (Id. at 444-446). He noted that the plaintiff cannot

work with others or by himself in a reasonable manner. (Id. at 441-447). Further,

the record reflects numerous instances of plaintiff acting aggressive and

belligerent toward medical professionals, at times attempting to physically injure

those with whom he comes in contact. It appears to be undisputed that the

plaintiff lives with his godfather in a highly supportive environment. (Id. at 505).

The plaintiff avoids leaving the home and spends the majority of time in his room.

(Id. at 32). He requires frequent reminders to complete tasks around the house.

(Id. at 35).

      When reviewing plaintiff’s concentration, persistence, or pace, the ALJ

found that the plaintiff also has moderate difficulties in these areas. (Id. at 15).

He noted that the plaintiff alleges difficulty with his memory, concentration, and

understanding things. (Id.) While the plaintiff gets frustrated with written

instructions, he can follow spoken instructions. (Id.) As for episodes of

decompensation, the ALJ found that the plaintiff experienced one episode of

decompensation, which was of extended duration. (Id. at 15). On this occasion,

plaintiff needed to be hospitalized for detox purposes. (Id.)

      Once again, we find that the evidence in the record does not support a

finding of moderate difficulties in these areas. The records from the plaintiff’s

treating physicians include references to plaintiff’s racing thoughts, pressured

                                          13
speech, inability to concentrate, poor impulse control, and feelings of being

overwhelmed. (Id. 199-221; 224-303; 505-557). Dr. Garg noted an extreme level

of impairment in the plaintiff’s concentration. (Id. 441-447). The plaintiff himself

has testified that he was fired from his previous position as a night auditor due to

his inability to maintain attention. (Id. 31-40). We agree with the plaintiff that the

record clearly provides substantial evidence of at least a marked level of

impairment in this domain.

      Finally, as noted above, paragraph C of Listings 12.04 and 12.06 requires

that the claimant’s mental disorder be listed as “serious and persistent.” The ALJ

concluded that the evidence failed to establish the presence of such criteria.

After a careful review of the evidence above, we disagree. We therefore find that

the ALJ’s determination that the plaintiff did not meet Listings 12.04 or 12.06 is

not supported by substantial evidence.

      II. Whether the ALJ properly afforded little weight to the expert
      opinions of plaintiff’s treating physicians, Dr. Moskel and Dr. Garg.

      The plaintiff also argues that Magistrate Judge Saporito erred by

concluding that the ALJ properly afforded limited weight to the expert opinions of

the plaintiff’s treating psychiatrists, Dr. Moskel and Dr. Garg. The plaintiff

contends that the opinions of these doctors would support a finding of disability in

this case. Instead, according to the plaintiff, the ALJ discredited their opinions

based on a supposed inconsistency between the opinions offered and the
                                          14
plaintiff’s mental health treatment records. Ultimately, the ALJ afforded great

weight to the opinion of a nontreating state agency psychological consultant.

      The Social Security Regulations provide that “medical opinions are

statements from physicians and psychologists or other acceptable medical

sources that reflect judgments about the nature and severity of your

impairment(s), including your symptoms, diagnosis and prognosis, what you can

still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R.

§ 404.1527(a)(1). Treating physicians, examining physicians, and non-

examining physicians may provide medical opinions. 20 C.F.R. § 404.1527(c)(1)-

(2). The Regulations provide special deference to medical opinions from treating

sources who have “seen [the claimant] a number of times and long enough to

have obtained a longitudinal picture of [the claimant's] impairment” (“treating

source rule”). 20 C.F.R. § 404.1527(c)(2)(i).

      The treating source's opinion is entitled to controlling weight, however,

“only when it is ‘well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence

in [the claimant's] case record....’ ” Johnson v. Comm’r of Soc. Sec., 529 F.3d

198, 202 (quoting 20 C.F.R. § 404.1527(c)(2)). When the treating physician's

opinion conflicts with a non-treating, non-examining physician's opinion, the ALJ

                                         15
may choose whom to credit in his or her analysis, but “cannot reject evidence for

no reason or for the wrong reason.” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.

2000).

      In choosing to reject the evaluation of a treating physician, an ALJ may not

make speculative inferences from medical reports and may reject a treating

physician's opinions only on the basis of contradictory medical evidence. Id. at

317 (citations omitted). An ALJ may not reject a written medical opinion of a

treating physician based on his or her own credibility judgments, speculation, or

lay opinion. Id. An ALJ may not disregard the medical opinion of a treating

physician based solely on his or her own “amorphous impressions, gleaned from

the record and from his evaluation of the [claimant]'s credibility.” Id. at 318

(citation omitted).

      In the instant matter, the ALJ determined that the plaintiff had an RFC for a

full range of work at all exertional levels but with the following nonexertional

limitations: he is limited to simple and routine tasks, involving only simple work

related decisions and with few, if any, work place changes; he is also limited to

occasional interaction with supervisors, coworkers, and the public. (Doc. 8-2,

Trans. of Proceed. at 15). The record reflects that in coming to his conclusion




                                          16
regarding the plaintiff’s RFC, the ALJ weighed the testimony, diagnostic

treatment, and opinion evidence available to him.

      Ultimately, the ALJ afforded “limited weight” to the opinions of Dr. Garg and

Dr. Moskel, the plaintiff’s treating psychiatrists. The ALJ found that the

psychiatrists’ proposed limitations were inconsistent with the plaintiff’s treatment

records. (Id. at 17). Specifically, the ALJ noted that the records of both Dr. Garg

and Dr. Moskel noted a lack of work history by the plaintiff. The record shows,

however, that the plaintiff had income from substantial gainful activity from 2004-

2009. (Id. at 159-66). The plaintiff also worked as a night auditor from 2007-

2009, which, according to the ALJ, calls into question Dr. Garg’s direct

observation and opinion that the plaintiff never worked and was unable to work.

(Id. at 222, 505). Additionally, the ALJ noted that the plaintiff’s treatment records

indicate a number of normal mental status examinations and several Global

Assessment of Functioning (hereinafter “GAF”) scores around 60, at least for the

last two years. (Id. at 202, 225, 400). Such a range reflects moderate mental

symptoms and is consistent with the plaintiff’s daily activities, which include

reading, watching television, and fishing. (Id. at 17).

      We find that the ALJ erred in affording limited weight to the expert opinions

of the plaintiff’s treating psychiatrists, Dr. Moskel and Dr. Garg. When viewing

the record as a whole, it is clear that the plaintiff’s treatment records are

                                          17
supportive of Dr. Moskel and Dr. Garg’s opinions regarding the plaintiff’s work

capacity. The records in the case include observations that the plaintiff was often

belligerent, aggressive, agitated, and impulsive. (Id. at 200-204; 281-283). Over

a period of nearly four years, treatment records cite plaintiff’s depression,

constant worry, high anxiety, and poor concentration. (Id. 515-520; 533-536).

      Further, we are not persuaded that plaintiff’s moderate range GAF scores

constitute inconsistency with the opinions of plaintiff’s treating physicians. A GAF

score is a subjective scale that was set forth in the American Psychiatric

Associations' Diagnostic and Statistical Manual of Mental Health (hereinafter

“DSM”). The score “assesses how well an individual can function according to

psychological, social, and occupational parameters, with the lowest scores

assigned to individuals who are unable [to] care for themselves.” Pounds v.

Astrue, 772 F. Supp. 2d 713, 716, n. 2 (W.D. Pa. 2011); DIAGNOSTIC &

STATISTICAL MANUAL OF MENTAL DISORDERS (FOURTH).

      The GAF score allows a clinician to indicate his judgment of a person's

overall psychological, social and occupational functioning, in order to assess the

person's mental health illness. DIAGNOSTIC & STATISTICAL MANUAL OF MENTAL

DISORDERS 3-32 (FOURTH). A GAF score is set within a particular range if either

the symptom severity or the level of functioning falls within that range. Id. In the




                                         18
past, the score was seen as useful in planning treatment and predicting

outcomes.

      A GAF score of 31–40 represents some impairment in reality testing or

communication or major impairment in several areas, such as work or school,

family relations, judgment, thinking or mood. Id. A GAF score of 41–50 indicates

serious symptoms or any serious impairment in social, occupational or school

functioning. Id. A GAF score of 51 to 60 represents moderate symptoms or any

moderate difficulty in social, occupational, or school functioning. Id.

      The law, however, provides that “[a] GAF score does not have a direct

correlation to the severity requirements of the Social Security mental disorder

listings.” Id. at 723 (see also Gilroy v. Astrue, 351 Fed. Appx. 714, 715 (3d Cir.

2009)). Moreover, the latest edition of the Diagnostic and Statistical Manual of

Mental Health recommended that the GAF scoring scale be discontinued. It

explained that the GAF scale has a conceptual lack of clarity and “questionable

psychometrics in routine practice.” DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL

DISORDERS (FIFTH) at 16. Thus, the latest edition of the American Psychiatric

Association's DSM does not contain the GAF scale. It is apparent that GAF

scores are of limited value in determining whether an individual is disabled.

      As such, we find that the plaintiff’s treating doctors, who have treated the

plaintiff over a significant time period, are in the best position to render opinions

                                          19
on the plaintiff’s capacity. Because the opinions of Dr. Garg and Dr. Moskel are

well-supported by the clinical and laboratory diagnostic testing in the record,

these opinions were entitled to controlling weight.

Conclusion

      For the foregoing reasons, we find that the ALJ’s decision to deny the

plaintiff’s claims for supplemental security income benefits is not supported by

substantial evidence in the record. Thus, we will grant the plaintiff’s objections

and decline to adopt Magistrate Judge Saporito’s R&R. This case will be

remanded for further proceedings and a proper analysis of the case in light of the

controlling weight that should be granted to Dr. Garg and Dr. Moskel’s opinions

and a re-examination of whether plaintiff meets Listings 12.04 or 12.06. An

appropriate order follows.

                                                 BY THE COURT:

Date: February 11, 2019                          s/ James M. Munley_______
                                                 JUDGE JAMES M. MUNLEY
                                                 United States District Judge




                                         20
